Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15, 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) An electrical connector comprising a plug arranged and designed to connect to a receptacle; the plug comprising: an electrically-insulating plug body ; a plug conductor ring having an outer diameter; and a plug electrically-conductive member connected to the plug conductor ring, the plug electrically-conductive member within the plug body and exiting an end of the plug body; and the receptacle comprising: an electrically-insulating receptacle body;  a receptacle conductor ring having an axial inner bore; a receptacle electrically-conductive member connected to the receptacle conductor ring and exiting an end of the receptacle body; an electrically-conductive contact contacting the receptacle conductor ring , the electrically-conductive contact having a generally annular, polygonal- shaped axial profile 
(Claim 20) An electrical connector comprising a plug arranged and designed to connect to a receptacle; the plug comprising: an electrically-insulating plug body; a plug conductor ring; and5 of 14 8124564.1a plug electrically-conductive member connected to the plug conductor ring, the plug electrically-conductive member within the plug body and exiting an end of the plug body; and the receptacle comprising: an electrically-insulating receptacle body; a receptacle conductor ring having an axial inner bore and an annular groove facing radially inward, the annular groove having an axial groove width; a receptacle electrically-conductive member connected to the receptacle conductor ring and exiting an end of the receptacle body; and an electrically-conductive contact being discontinuous annularly defining first and second ends and having a generally annular profile defining an axial opening, the electrically-conductive contact having a contact width in an axial direction being less than the axial groove width, at least a portion of the electrically-conductive contact received in and contacting the annular groove and at least a portion of the electrically-conductive contact not received in the annular groove, wherein upon insertion of the plug into the receptacle and substantially radially aligning the plug and receptacle conductor rings, the electrically- conductive contact is elastically deformed and provides electrical contact between the plug conductor ring and the receptacle conductor ring.
(Claim 28) Claim 28 is the allowable subject matter of claim 5 written in independent form including all of the limitations of base claim 1 and intervening claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        10/15/2021